Title: To John Adams from Samuel Stanhope Smith, 14 August 1798
From: Smith, Samuel Stanhope
To: Adams, John



Sir,
Princeton Aug; 14th 1798—

In consequence of the death of Colo. Innes it is probable that a variety of characters will receive recommendations to you to obtain an appointment so respectable & important as that which is now vacant by his decease. I have seen the name of Colo. William Davies mentioned with particular respect as being every way qualified to fill that office with advantage to his country; &, indeed, as being better qualified than almost any other gentleman in the state in which he resides. If my testimony can add any thing to those which his numerous friends will be ready to produce in his favour, I will very cheerfully & warmly give it to the merits of this gentleman whom I have long known & have been taught, from early life, highly to esteem. He is the son of a former President of this college whose memory is till dear to our church, & to the trustees & friends of the institution over which I preside. Colo. Davies, the heir of his father’s talents, has added to them such habits of business, as will peculiarly fit him to discharge the duties of this, or of any similar office in your Excellency’s gift with honor to himself, & advantage to the public. Altho he has been for several years resident in the State of Virginia, yet, I am assured that he is wholly free of debt to any of the subjects of G. Britain, & from every improper influence that can be created by that cause. Respectable in the profession of the law, he served his country in the army of the revolution, & has since been employed in liquidating the accounts existing between the several States & the United States. His integrity & uprightness, as well as his capacity, is unquestionable. And in political principle, he is such as every good american ought to be at all times, &, especially, in the present state of our relations to France.
Assured that you are desirous of obtaining the best founded information with regard to the characters of those whom you appoint to office, I presume that this letter will not be esteemed an improper intrusion. I have no other interest, or invitation to write but what is created by friendship, & that ardent zeal for the prosperity of my country with which I glory in being animated along with the best of my fellow–citizens. And, at some times, I confess I am tempted to address you on behalf of my friends that I may avail myself of the opportunity of declaring with what high confidence, & with what profound respect & esteem, / I am, Your Excellency’s / Most obedient, & most hble. Servt.

Saml. Smith